
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


        FOURTH AMENDMENT, dated as of May 9, 2003 (this "Amendment"), to the
INTERIM CREDIT AGREEMENT, dated as of March 11, 2002 (as amended by the First
Amendment and Waiver, dated as of June 12, 2002, the Second Amendment, dated as
of August 2, 2002, and the Third Amendment, dated as of February 14, 2003, and
as further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among AIMCO PROPERTIES,
L.P., a Delaware limited partnership ("AIMCO"), NHP MANAGEMENT COMPANY, a
District of Columbia corporation ("NHP Management"), and APARTMENT INVESTMENT
AND MANAGEMENT COMPANY, a Maryland corporation (the "REIT") (AIMCO, NHP
Management and the REIT are collectively referred to herein as "Borrowers"),
LEHMAN COMMERCIAL PAPER INC., as Administrative Agent (in such capacity, the
"Administrative Agent"), as Syndication Agent and as a Lender, each lender from
time to time party thereto and LEHMAN BROTHERS INC., as Sole Lead Arranger and
Bookrunner.

W I T N E S S E T H:

        WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain Loans and other extensions of credit to the
Borrowers;

        WHEREAS, the Borrower has requested that the Lenders agree to make
certain amendments to the Credit Agreement;

        WHEREAS, the Lenders have agreed to make such amendments solely upon the
terms and conditions provided for in this Amendment;

        NOW, THEREFORE, the parties hereto agree as follows:

        1.     Defined Terms. Unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

        2.     Amendments to Section 1.01 of the Credit Agreement (Defined
Terms).

        (a)   Section 1.01 is hereby amended by inserting the following new
definitions in the appropriate alphabetical order:

        "2003 Term Loan" means a term credit facility provided to the Borrowers
and AIMCO/Bethesda Holdings, Inc. by a group of financial institutions and
administered by Bank of America, as administrative agent, in an original
principal amount not to exceed $250,000,000. The net cash proceeds of the 2003
Term Loan shall be applied to prepay Loans outstanding under the Revolving
Credit Agreement (without any corresponding reduction of the commitments
thereunder). The collateral for the 2003 Term Loan may consist of Liens on the
Pledged Collateral, which Liens shall rank pari passu with the Lenders' Liens on
such Pledged Collateral and the lender's Liens on the Pledged Collateral under
the Revolving Loan Documents. The representations, warranties, covenants, events
of default, remedies and other material terms of the 2003 Term Loan

1

--------------------------------------------------------------------------------

shall be substantially similar to the representations, warranties, covenants,
events of default, remedies, and other material terms contained in this
Agreement. The intercreditor relationship between the lenders under the 2003
Term Loan, the lenders under the Revolving Credit Agreement and the Lenders
shall be governed by an intercreditor agreement which shall be satisfactory to
the Administrative Agent and the Requisite Lenders.

        "Fourth Amendment Effective Date" means the "Effective Date" as defined
in that certain Fourth Amendment to Credit Agreement dated as of May 9, 2003,
among Borrowers, Lenders and the Administrative Agent.

        "Free Corporate Cash Flow" means, for any period, Total Corporate EBITDA
for such period minus the sum of (a) Total Interest Expense for such period
(excluding interest paid or accrued in respect of the Obligations), plus
(b) Borrowers', the Guarantors' and their respective Subsidiaries' pro-rata
share of all repayments of principal of Indebtedness (excluding (i) principal
amortization in respect of the Obligations, (ii) any principal amortization
consisting of a balloon payment of Indebtedness in connection with the repayment
in full of such Indebtedness, and (iii) principal amortization in respect of the
Obligations under, and as defined in, the Revolving Credit Agreement), plus
(c) Borrowers', the Guarantors' and their respective Subsidiaries' pro-rata
share of taxes based on income paid for such period, plus (d) preferred
dividends accrued (whether or not declared or payable) on the preferred Stock
and/or Partnership Units of the Borrowers or any of their Subsidiaries during
such period, plus (e) an amount equal to 90% of the aggregate amount of REIT
taxable income as reported on the REIT's federal income tax return
(Form 1120-REIT) or as estimated from time to time based on current financial
results for the period determined in accordance with all applicable requirements
of the Code, plus (f) the Capital Expenditure Reserve as of the last day of such
period of determination; provided, however, that, for purposes of determining
Free Corporate Cash Flow, in no event shall any calculation of Total Corporate
EBITDA include any Consolidated Net Income or net income (or loss, as
applicable) in respect of any Property which has been Disposed of by Borrowers
or any Subsidiary thereof, or any unconsolidated partnership or subsidiary
thereof.

        "Institutional Joint Venture" means a Permitted Joint Venture which
either (a) involves a financial institution or sophisticated investor which is
primarily contributing Cash to the Permitted Joint Venture in exchange for
equity interests therein and the Borrowers, Guarantors or their Subsidiaries
directly or indirectly contributing Property to such Permitted Joint Venture in
exchange for equity interests therein, or (b) involves the Borrowers, Guarantors
or their Subsidiaries and one or more other Persons and where such Permitted
Joint Venture's Organization Documents provide at any time that such other
Persons may receive preferential returns or distributions with respect to the
assets and/or cash flow of such Permitted Joint Venture, or (c) is set forth on
Schedule 1.01G attached hereto. Before (but in no event later than 10 Business
Days before) the consummation of the formation of any new Institutional Joint
Venture, Borrower shall provide the Administrative Agent with copies of the
proposed Organization Documents and promptly after such formation provide
Administrative Agent with executed copies of the final Organization Documents.
Schedule 1.01G attached hereto sets forth all entities

2

--------------------------------------------------------------------------------

which are Institutional Joint Ventures in existence or in negotiation on the
Fourth Amendment Effective Date.

        "Permitted Joint Venture" means a joint venture, partnership, limited
liability company or other similar arrangement, whether in corporate,
partnership or other legal form (i) which is formed by or an interest in which
is acquired by any of the Borrowers or its Subsidiaries in the Ordinary Course
of Business, (ii) which complies with Section 7.09, and (iii) in which any of
the Borrowers' or their Subsidiaries' equity or other beneficial interests is
held at all times, directly or indirectly, by a Borrower and/or Guarantor.

        "Permitted Preferred Stock Redemptions" means the (A) purchase,
redemption, retirement or other acquisition for value of any Redeemable
Preferred Stock, in an amount up to 100% of the Net Issuance Proceeds from any
issuance of common or preferred Stock by the Borrowers, the Guarantors or their
Subsidiaries occurring after April 15, 2003 including the transactions set forth
on Schedule 1.01H attached hereto, (B) purchase, redemption, retirement or other
acquisition for value of any Redeemable Preferred Stock in an amount up to not
more than 75% of the Net Disposition Proceeds from Dispositions occurring after
April 15, 2003 including the transactions set forth on Schedule 1.01H attached
hereto; provided, that, all such purchases or redemptions of Redeemable
Preferred Stock under this clause (B) may not exceed $250,000,000 in the
aggregate in any one calendar year and $400,000,000 in the aggregate in any two
consecutive calendar years, or (C) purchase, redemption, retirement or other
acquisition for value of any Redeemable Preferred Stock with Free Corporate Cash
Flow.

        "Redeemable Preferred Stock" means (i) the preferred Partnership Units
and (ii) the preferred Stock, in each case, of the Borrowers, the Guarantors or
their Subsidiaries which is redeemable in accordance with its terms.

        "Total Pro Rata NOI" means, for any period, and without double counting
any item, the Borrowers', the Guarantors' and their respective downstream
Affiliates' pro-rata share of Net Operating Income, including the Borrowers',
the Guarantors' and their respective downstream Affiliates' pro-rata share of
Net Operating Income from unconsolidated Persons.

        "Total Corporate NOI" means, for any period, and without double counting
any item, the sum of Net Operating Income of the Borrowers, the Guarantors,
their respective Subsidiaries and any Person that owns an apartment Property and
in which the Borrowers, the Guarantors or their respective Subsidiaries owns an
equity or beneficial interest.

        (b)   Section 1.01 of the Credit Agreement is hereby further amended by
deleting the following definitions in their entirety:

        (i)    "Casden Net Disposition Proceeds";

        (ii)   "Casden Net Indebtedness Proceeds";

3

--------------------------------------------------------------------------------

        (iii)  "Casden Net Issuance Proceeds";

        (iv)  "Casden Net Refinancing Proceeds";

        (v)   "Net Indebtedness Proceeds"; and

        (vi)  "Net Refinancing Proceeds".

        (c)   Section 1.01 of the Credit Agreement is hereby further amended by
deleting the defined term "Applicable Margin" in its entirety and replacing it
with the following:

        "Applicable Margin" means, with respect to Base Rate Loans, 1.65% per
annum, and with respect to Offshore Rate Loans, 2.65% per annum, provided that
in each case, if at any time (i) any credit rating of either AIMCO's or the
REIT's obligations under their respective senior unsecured debt or either
AIMCO's or the REIT's corporate credit rating is downgraded from its current
level on the Closing Date as set forth on Schedule 1.01F by either Moody's or
S&P or (ii) the credit rating of this Agreement, if rated, is downgraded from
its initial rating by either Moody's or S&P, the Applicable Margin for Base Rate
Loans shall be 1.90% per annum and the Applicable Margin for Offshore Rate Loans
shall be 2.90% per annum for the period beginning on the effective date of such
downgrade until the date such rating is at least the level in effect on the
Closing Date or such initial rating, as the case may be.;

        (d)   Section 1.01 of the Credit Agreement is hereby further amended by
deleting clause (h) of the defined term "Indebtedness" in its entirety and
replacing it with the following:

        (h)   all obligations (other than, in the case of the REIT, the
obligation to acquire Partnership Units in exchange for shares of common Stock
of the REIT) to purchase, redeem, or acquire any Stock of such Person or its
Affiliates that, by its terms or by the terms of any security into which it is
convertible or exchangeable, (x) is, or upon the happening of any event (other
than a change of control event as may be set forth in certain securities of the
REIT and/or AIMCO and which has not occurred prior to the date of determination
hereunder) or the passage of time would be, required to be redeemed or
repurchased by such Person or its Affiliates, including at the option of the
holder, in whole or in part, or (y) has, or upon the happening of an event
(other than the above change of control event as may be set forth in certain
securities of the REIT and/or AIMCO and which has not occurred prior to the date
of determination hereunder) or passage of time would have, a redemption or
similar payment due, in each case of clauses (x) and (y) before the date which
is the one (1) year anniversary of the then effective Maturity Date (excluding,
however, any such preferred Stock which is convertible only into common Stock of
the REIT),;

        (e)   Section 1.01 of the Credit Agreement is hereby further amended by
deleting the defined term "Net Disposition Proceeds" in its entirety and
replacing it with the following:

4

--------------------------------------------------------------------------------

        "Net Disposition Proceeds" means, with respect to any Disposition of any
Property (including as a result of casualty or condemnation and any purchase
price refund in respect of any acquisition), Subsidiary, Management Entity or
material property management contract, Cash payments (including any Cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) or Cash Equivalents
received from such Disposition (which, in the case of non-wholly owned Persons,
shall be limited to the Borrowers', the Guarantors' or any of their
Subsidiaries' respective pro-rata share of such Disposition proceeds), net of
any bona fide direct costs incurred in connection with such Disposition,
including (i) income taxes reasonably estimated to be actually payable within
two years of the date of such Disposition as a result of any gain recognized in
connection with such Disposition and (ii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the Stock or assets in question and
that is required to be repaid under the terms thereof as a result of such
Disposition.;

        (f)    Section 1.01 of the Credit Agreement is hereby further amended by
deleting the defined term "Net Issuance Proceeds" in its entirety and replacing
it with the following:

        "Net Issuance Proceeds" means, in respect of any issuance of Stock or
Partnership Units or Debt Securities (other than proceeds of Debt Securities
which are Indebtedness permitted pursuant to Section 7.01) by Borrowers or any
of their respective Subsidiaries, the proceeds in Cash or Cash Equivalents (or,
for purposes of Section 7.14(h), in the case of any issuance of Partnership
Units in exchange for Property, the fair market value of the Property so
acquired) received by Borrowers or any of their respective Subsidiaries upon or
substantially simultaneously with such issuance (which, in the case of
non-wholly owned Persons, shall be limited to the Borrowers', the Guarantors' or
any of their Subsidiaries' respective pro-rata share of such issuance proceeds),
net of (a) the direct costs of such issuance then payable by the recipient of
such proceeds (excluding amounts payable to Borrowers or any Affiliate of
Borrowers), (b) sales, use and other taxes paid or payable by such recipient as
a result thereof, and (c) in the case of the issuance of Indebtedness secured by
any Property, the portion of such proceeds used to repay Indebtedness previously
incurred and secured by the same Property.;

        ; and

        (g)   Section 1.01 of the Credit Agreement is hereby further amended by
deleting the defined term "Ordinary Course of Business" in its entirety and
replacing it with the following:

        "Ordinary Course of Business" means, in respect of any transaction
involving a Person, (i) the ordinary course of such Person's business,
substantially as intended to be conducted by any such Person as of the Fourth
Amendment Effective Date, and (ii) undertaken by such Person in good faith and
not for purposes of evading any covenant or restriction in any Contractual
Obligation of such Person or for purposes of defrauding its creditors; provided,
that, with respect to any Person (other than the

5

--------------------------------------------------------------------------------

Borrowers, any Material Entity or any Institutional Joint Venture) which is
disposing of all or substantially all of its Property, Ordinary Course of
Business shall also include any Disposition consistent with clauses (i) and
(ii) above and which is not otherwise in violation of this Agreement; provided,
further, that in all events the Institutional Joint Ventures described on
Schedule 1.01G and similar Institutional Joint Ventures permitted hereunder,
shall be deemed to be in the Ordinary Course of Business for all purposes under
this Agreement.

        3.     Amendments to Section 2.03 of the Credit Agreement.

        (a)   Section 2.03(b) shall be amended by deleting the words "Sections
2.03(a) and 2.03(c), respectively," and replacing them with "Section 2.03(a)".

        (b)   Section 2.03(c) shall be amended by deleting it in its entirety
and substituting in lieu therefor "[Reserved]".

        (c)   Section 2.03(D) shall be amended by deleting the words "Section
2.03(a), (b) or (c)" and replacing them with "Section 2.03(a) or (b)".

        4.     Amendment to Section 6.15 of the Credit Agreement. Section 6.15
of the Credit Agreement is hereby amended by deleting it in its entirety and
substituting in lieu therefor the following:

        Remain Solvent; provided, that, this Section 6.15 shall apply only to
Borrower Parties and any Material Entities.

        5.     Amendment to Section 6.16(c) of the Credit Agreement. Section
6.16(c) of the Credit Agreement is hereby amended by deleting it in its entirety
and substituting in lieu therefor the following:

        (c)   Additional Guarantors. Promptly upon (i) the formation by the
Borrowers of any Person which is a Material Entity, (ii) any Subsidiary becoming
a Material Entity or (iii) the acquisition by the Borrowers of any Subsidiary
which constitutes a Material Entity after giving effect to such acquisition, in
each case after the Closing Date, Borrowers shall (A) indicate whether such
Person is a Casden Guarantor, and (B) cause such Person (so long as such Person
is not prohibited from doing so by law, Organization Documents or Contractual
Obligations not prohibited by this Agreement) to deliver to Administrative Agent
for the ratable benefit of the Lenders a guaranty of the Obligations in the form
attached hereto as Exhibit H-1 or H-2, as applicable. Concurrently with the
delivery of such guaranty, Borrowers shall deliver to Administrative Agent with
respect to such Person the same documents and other instruments required to be
delivered pursuant to clauses (iii) and (iv) of Section 4.01(a) and an opinion
of counsel, in form and substance satisfactory to Administrative Agent. In all
events, if all such agreements, documents and other instruments required to be
delivered to Administrative Agent pursuant to this Section 6.16(c) have not been
delivered prior to the date of the next required Compliance Certificate, then
such items shall be delivered collectively at the same time a Compliance
Certificate is delivered to Administrative Agent pursuant to Section 6.02(b).
Additionally and notwithstanding any provision of this Section 6.16(c)

6

--------------------------------------------------------------------------------

to the contrary, in all events and at all times, Borrowers shall cause the
Guarantors and Borrowers to collectively represent not less than 75% of Total
Pro Rata NOI for the immediately preceding fiscal quarter.

        6.     Amendment to Section 6.17 of the Credit Agreement. Section 6.17
of the Credit Agreement is hereby amended by deleting it in its entirety and
substituting in lieu therefor the following:

        Use its reasonable best efforts to cause any Person in which any
Borrower, any Guarantor or any of their respective Subsidiaries holds an equity
interest to make regular distributions of Net Operating Income of such Person,
subject to compliance with applicable law and such Person's Organization
Documents and in the Ordinary Course of Business.

        7.     Amendments to Section 7.01 of the Credit Agreement.

        (a)   Section 7.01(d) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefor the following:

        (d)   Indebtedness of Borrowers, the Guarantors and their Subsidiaries
(whether secured or unsecured) which is Recourse to Borrowers, the Guarantors or
any of their Subsidiaries (but excluding Indebtedness under the Loan Documents
and the 2003 Term Loan and the Indebtedness under the Revolving Loan Documents
on the Fourth Amendment Effective Date) in an aggregate principal amount not to
exceed at any time an amount equal to the sum of (x) $250,000,000 plus (y) while
the Lincoln Place Construction Financing is outstanding, the lesser of
$151,000,000 or any portion of the Lincoln Place Construction Financing which
constitutes Recourse Indebtedness. Such Recourse Indebtedness outstanding on the
Closing Date is listed on Schedule 7.01(d);

        (b)   Section 7.01(n) shall be amended by deleting the word "and" at the
end of such section.

        (c)   Section 7.01(o) shall be amended by deleting the period at the end
of such section and replacing it with "; and".

        (d)   A new Section 7.01(p) shall be added which shall read as follows:

        (p)   Indebtedness pursuant to the 2003 Term Loan, including any
Guaranty Obligations in connection therewith.

        8.     Amendments to Section 7.02 of the Credit Agreement.

        (a)   Section 7.02(i) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefor the following:

        (i)    Liens and Negative Pledges pursuant to (x) the Revolving Credit
Agreement and the other Revolving Loan Documents, including, without limitation,
the Liens securing the Contingent Acquisition Note and (y) the 2003 Term Loan,
subject, in

7

--------------------------------------------------------------------------------

the case of clause (y), to the execution of an intercreditor agreement
satisfactory to the Administrative Agent and Requisite Lenders; and

        (b)   Section 7.02(j) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefor the following:

        (j)    Liens and Negative Pledges (x) pursuant to the Organization
Documents of the Institutional Joint Ventures listed on Schedule 1.01G attached
hereto and permitted under Section 7.05(f) hereof; provided, that, such Liens
and Negative Pledges only encumber or restrict Liens on the Property owned by
such Institutional Joint Venture and/or the equity interests in such
Institutional Joint Venture; and provided, further, in all cases such equity
interests are owned directly or indirectly by a Guarantor and/or Borrower, and
(y) pursuant to customary provisions in the Organization Documents of any other
Permitted Joint Venture; provided, that, the Liens only encumber the Property
owned by such Permitted Joint Venture and the Negative Pledges only restrict
Liens on the Property owned by such Permitted Joint Venture and the
transferability of the managing member or general partner interest in such
Permitted Joint Venture.

        9.     Amendment to Section 7.03(c) of the Credit Agreement. Section
7.03(c) of the Credit Agreement is hereby amended by deleting it in its entirety
and substituting in lieu therefor the following:

        (c)   Issue any preferred Stock or preferred Partnership Units;
provided, however, the REIT or any of its Subsidiaries may issue preferred Stock
and/or preferred Partnership Units so long as (i) if such preferred Stock or
preferred Partnership Units has any mandatory redemption feature or has a
redemption feature which is exercisable at the option of the holder thereof
(other than a change of control put feature), then the face amount of such
preferred Stock or preferred Partnership Units shall be deemed Unsecured Debt
for all purposes of this Agreement; and (ii) any distributions with respect
thereto shall comply with the provisions of this Agreement (including, without
limitation, Section 7.07).

        10.   Amendment to Section 7.04(c) of the Credit Agreement. Section
7.04(c) of the Credit Agreement is hereby amended by inserting the word "and"
immediately before the words "(ii) any" and by deleting the words "; and
(iii) the Net Disposition Proceeds of such Dispositions shall be applied as
required by Section 2.03(c)(ii)".

        11.   Amendment to Section 7.05(f) of the Credit Agreement. Section
7.05(f) of the Credit Agreement is hereby amended by deleting it in its entirety
and substituting in lieu therefor the following:

        (f)    Investments in multi-family apartment projects (including those
with de minimis commercial aspects) in fee simple or leasehold interests therein
or partnership, joint venture interests or other Investments (including capital
contributions or partner loans) in Persons that own, directly or indirectly,
multi-family apartment projects (including those with de minimis commercial
aspects); provided, however, Investments in Institutional Joint Ventures in
addition to those listed on Schedule 1.01G shall not be

8

--------------------------------------------------------------------------------

permitted if and to extent any such additional Institutional Joint Venture
causes or is expected to cause all Institutional Joint Ventures to generate more
than 15% of Total Corporate NOI;

        12.   Amendment to Section 7.07(a) of the Credit Agreement. Section
7.07(a) of the Credit Agreement is hereby amended by deleting it in its entirety
and substituting in lieu therefor the following:

        (a)   (i) Declare or make any Restricted Payment or any distribution of
any Properties (including cash, rights, obligations, partnership interests or
Partnership Units, on account of any partnership interests, Partnership Units or
Stock) to any Person (other than Borrowers or a Wholly-Owned Subsidiary), or
(ii) purchase, redeem or otherwise acquire for value any of its partnership
interests, Partnership Units or Stock, now or hereafter outstanding, from any
Person (other than Borrowers or a Wholly-Owned Subsidiary) (all of the foregoing
set forth in clauses (i) and (ii), collectively, being "distributions"), except
for the following: (A) the exchange of common Stock of the REIT for Partnership
Units; (B) if no Default or Event of Default exists under Section 8.01(a), (b)
or (c) as a result of a breach of Section 7.14, then the Borrowers and all such
Subsidiaries may make "distributions" during any four consecutive fiscal quarter
period in an amount in the aggregate which does not exceed the greater of
(1) (x) 88% of Funds From Operations for each four consecutive fiscal quarter
period ending on June 30, 2003, September 30, 2003, December 31, 2003 and
March 31, 2004, (y) 85% of Funds From Operations for each four consecutive
fiscal quarter period ending on June 30, 2004 and September 30, 2004, or (z) 80%
of Funds From Operations for each four consecutive fiscal quarter period ending
on the last day of each fiscal quarter thereafter, or (2) such amount as may be
necessary to maintain REIT Status ("distributions" under this clause (B) shall
not include any "distributions" under clauses (A) or (C)); and (C) that if no
Default or Event of Default exists, the Borrowers and all such Subsidiaries may
undertake Permitted Preferred Stock Redemptions; provided, that, prior to making
any Permitted Preferred Stock Redemptions, Borrowers shall first certify in
writing to Administrative Agent that the use of funds to make such Permitted
Preferred Stock Redemptions shall not cause a Default or an Event of Default
under this Agreement; provided, however, that nothing in this Section 7.07 shall
prohibit (A) any Borrower or any Subsidiary of Borrower from making tenders for
or otherwise acquiring for value any partnership interest, Partnership Units or
Stock, now or hereafter outstanding, of any Borrower or any Subsidiary of any
Borrower which were not issued by such acquiring Borrower or Subsidiary or
(B) any distribution of Property by any Borrower Party, or any Affiliate
thereof, in the Ordinary Course of Business and pursuant to such Borrower
Party's or Affiliate's Organization Documents, including (x) any distribution of
proceeds from Dispositions permitted under Section 7.04, (y) any distribution of
proceeds from Dispositions in the Ordinary Course of Business and (z) any
distribution by a non-Wholly-Owned Subsidiary to any Borrower, any of Borrowers'
Subsidiaries or to any other Person holding an equity interest in such
non-Wholly-Owned Subsidiary.

        13.   Amendment to Section 7.13 of the Credit Agreement. Section 7.13 of
the Credit Agreement is hereby amended by deleting it in its entirety and
substituting in lieu therefor the following:

9

--------------------------------------------------------------------------------

        Agree to any restriction or limitation on the making of Restricted
Payments from any Subsidiary of Borrower to a Borrower, the making of any loans
or advances to Borrowers or any other Subsidiary of Borrowers, the repayment or
prepayment of any Indebtedness owed by any Subsidiary of Borrowers to any
Borrower or any other Subsidiary of Borrowers, or the transferring of assets
from any Subsidiary of Borrowers to any Borrower or any other Subsidiary of
Borrowers, except for such restrictions existing or by reason of (a) any
restrictions existing under the Loan Documents or the Revolving Loan Documents
or any other Indebtedness permitted under Section 7.01 (except as provided in
clause (f) below), (b) customary provisions in leases, subleases, licenses and
other contracts restricting the assignment thereof, (c) applicable law,
(d) Intra-Company Debt, (e) ordinary course restrictions in or contemplated by a
Permitted Joint Venture's Organization Documents (subject to Section 6.17),
(f) ordinary course restrictions in mortgage loan documents evidencing
Indebtedness permitted under Section 7.01 and consisting of, among other things
(i) provisions requiring funding and maintaining of reserves, (ii) restrictions
on the transfer or assignment of the obligor's real or personal Property, and
(iii) limitations on distributions of the obligor's net revenues, or
(g) restrictions in contracts for sales or Dispositions of Property permitted
hereby; provided, that, such restrictions relate only to the Property being
disposed of.

        14.   Amendment to Section 7.14 of the Credit Agreement. Section 7.14
shall be amended by adding a new paragraph at the end thereof which shall read
as follows:

        Notwithstanding anything to the contrary contained herein, the Borrowers
acknowledge and agree that in determining EBITDA and Net Operating Income for
the Borrowers and their Subsidiaries, any items of net income (or net loss) on
account of the operations of an Institutional Joint Venture shall not be
included in the determination of EBITDA and/or Net Operating Income unless the
Cash or Cash Equivalents related thereto have been distributed to Borrowers or
their Wholly-Owned Subsidiaries which are Guarantors or are otherwise available
to be so distributed without restriction, excluding ordinary course restrictions
which limit distributions to a quarterly or more frequent basis.

        15.   Amendment to Section 7.15 of the Credit Agreement. Section 7.15 of
the Credit Agreement is hereby amended by deleting it in its entirety and
substituting in lieu therefor the following:

        Change the certified public accountants auditing the books of Borrowers
without the consent of Requisite Lenders, other than changes to Ernst & Young
LLP, PricewaterhouseCoopers LLP and Deloitte & Touche LLP.

        16.   Amendment to Section 10.01 of the Credit Agreement. Section 10.01
shall be amended by adding the following paragraph at the end of such section:

        Notwithstanding any other provision contained herein to the contrary,
any amendments or replacements of the Intercreditor Agreement in accordance with
the Fourth Amendment to the Credit Agreement dated as of the Fourth Amendment
Effective Date, among Borrowers, Lenders and the Administrative Agent shall only
require the consent of the Administrative Agent and Requisite Lenders.

10

--------------------------------------------------------------------------------

        17.   Each Lender hereby acknowledges that it has received and reviewed
the term sheet describing the material terms and provisions of the 2003 Term
Loan which is attached hereto as Annex I ("2003 Term Loan Transaction"). Each
Lender hereby consents to the 2003 Term Loan Transaction and all of the terms
thereof and any modifications, supplements, replacements and/or amendments to
the Loan Documents and the Revolving Loan Documents which are necessary, in
Administrative Agent's reasonable discretion to consummate and close the 2003
Term Loan Transaction other than modifications and/or amendments to any
provision of the Credit Agreement that expressly requires the consent or
approval of Supermajority Lenders or all Lenders pursuant to Section 10.01 of
the Credit Agreement, except for such modifications and/or amendments
(i) expressly set forth in this Amendment, (ii) providing that the Lenders'
Liens on collateral and their recourse to the Guarantors will be pari passu with
the respective Liens and recourse to the guarantors under the Revolving Credit
Agreement and the lenders under the 2003 Term Loan, and (iii) providing that the
2003 Term Loan, the loans under the Revolving Credit Agreement, and the Loans
will be cross-defaulted; provided that, the 2003 Term Loan Transaction closes
and funds by no later than one hundred and eighty days after the date hereof and
Requisite Lenders consent to such modifications, supplements, replacements
and/or amendments, which consent shall not be unreasonably withheld, delayed or
conditioned and in no event shall require the payment of any fee, consideration
or premium to any Lender.

        18.   Amendment to Schedules to the Credit Agreement. The Schedules to
the Credit Agreement are hereby supplemented by adding Annex II and III attached
hereto as "Schedule 1.01G" and "Schedule 1.01H", respectively.

        19.   Conditions to Effectiveness. This Amendment shall become effective
on the date on which all of the following conditions precedent have been
satisfied or waived (the "Effective Date"):

        (a)   The Administrative Agent shall have received five counterparts
hereof duly executed and delivered by each Borrower.

        (b)   The Administrative Agent shall have received executed Lender
Consent Letters, substantially in the form of Exhibit A hereto ("Lender Consent
Letters"), from each of the Lenders.

        (c)   The Administrative Agent shall have received an executed
Acknowledgment and Consent, in the form of Exhibit B-1, B-2 or B-3, as
applicable, from each Guarantor and each Pledgor other than the Borrowers.

        (d)   The Administrative Agent shall have received for the account of
each Lender that executes and delivers to the Administrative Agent a Lender
Consent Letter at or prior to 5:00 P.M., New York City time, on May 9, 2003, a
consent fee equal to 0.15% of the aggregate unpaid principal amount of such
Lender's Loans on such date.

        (e)   If required by Administrative Agent, Lenders and their respective
counsel shall have received originally executed copies of one or more favorable
written opinions of counsel for Borrowers, Guarantors and Pledgors in form and
substance satisfactory to Administrative Agent and its counsel, dated as of the
Fourth Amendment Effective Date,

11

--------------------------------------------------------------------------------

with respect to the validity, binding effect and enforceability of this
Amendment, and due authorization, execution and delivery thereof, and as to such
other matters as Administrative Agent acting on behalf of Lenders may request.

        (f)    On or before the Effective Date, all corporate and other
proceedings taken or to be taken in connection with this Amendment and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

        (g)   Borrowers shall have paid the fees, costs and expenses of
Administrative Agent's counsel in connection with this Amendment.

        (h)   The Administrative Agent shall have received evidence satisfactory
to it and its counsel that the Revolver Administrative Agent and the Lenders
under the Revolving Credit Agreement (i) have modified, or concurrently with the
Effective Date will modify, the Revolving Credit Agreement in a manner
satisfactory to the Administrative Agent and the Lenders and the Administrative
Agent shall have been provided with true, correct and complete copies of the
documents effecting such modifications to the Revolving Credit Agreement and
(ii) have consented to or waived their right to consent to the Borrowers' and
the Guarantors' execution and delivery of this Amendment.

        20.   Representations and Warranties. Each of the Borrowers hereby
represents and warrants to Administrative Agent and each Lender that (before and
after giving effect to this Amendment):

        (a)   Each Borrower has all requisite corporate or other entity power
and authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the "Amended Agreement") and each Loan Document. Each
Guarantor and each Pledgor has all requisite corporate or other entity power and
authority to enter into the Acknowledgement and Consent, in the form of
Exhibit B-1, B-2 or B-3, as applicable, and to carry out the transactions
contemplated by, and perform its obligations under each Loan Document to which
it is a party.

        (b)   The execution and delivery of this Amendment and of each
Acknowledgement and Consent and the performance of the Amended Agreement and of
each other Loan Document have been duly authorized by all necessary corporate or
other entity action on the part of each Borrower Party that is a party thereto.
Except as disclosed on Schedule 3.2, the organizational documents of the
Borrowers, Pledgors and Guarantors have not been modified in any material
respect since February 14, 2003.

        (c)   The execution, delivery, and performance by each Borrower of this
Amendment and of the Amended Agreement and by each Pledgor and Guarantor of each

12

--------------------------------------------------------------------------------

Acknowledgement and Consent to which it is a party and compliance with the
provisions thereof do not and will not (i) violate or conflict with, or result
in a breach of, or require any consent under (A) any Organization Documents of
such Borrower Party or any of its Subsidiaries, (B) any applicable material
Laws, rules, or regulations or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator, or (C) any Contractual Obligation of such
Borrower Party or any of its Subsidiaries or by which any of them or any of
their property is bound or subject, or (ii) constitute a default under any such
agreement or instrument, or (iii) result in, or require, the creation or
imposition of any Lien on any of the Properties of such Borrower Party or any of
its Subsidiaries, except, in each case under this clause (c), as provided in
Section 5.03 of the Credit Agreement.

        (d)   The execution, delivery and performance by each Borrower Party of
this Amendment and of the Amended Agreement and by each Pledgor and Guarantor of
each Acknowledgment and Consent to which it is a party do not and will not
require any authorization of a Governmental Authority (other than any
authorizations of a Governmental Authority obtained on or before the Effective
Date and disclosed in writing to the Lenders).

        (e)   This Amendment and each Acknowledgment and Consent has been duly
executed and delivered by each Borrower Party party thereto and this Amendment
and each Acknowledgment and Consent are the legally valid and binding
obligations of such Borrower Parties party thereto, enforceable against such
Borrower Parties in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability.

        (f)    The representations and warranties in Section V of the Credit
Agreement are true, correct and complete in all material respects on and as of
the Effective Date to the same extent as though made on and as of that date (or,
to the extent such representations and warranties specifically relate to an
earlier date, were true, correct and complete in all material respects on and as
of such earlier date).

        (g)   Borrowers and the other Borrower Parties have performed in all
material respects all agreements and satisfied all conditions which this
Amendment, the Credit Agreement and the other Loan Documents provide shall be
performed or satisfied by Borrowers or the other Borrower Parties on or before
the Effective Date.

        (h)   After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, or will result from the consummation of
the transactions contemplated by this Amendment.

        21.   Payment of Expenses. The Borrowers jointly and severally agree to
pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.

13

--------------------------------------------------------------------------------

        22.   No Other Amendments; Confirmation. Except as expressly provided
hereby, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect. The amendments
contained herein shall not be construed as an amendment of any other provision
of the Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of the Borrowers that would require the waiver or consent of the
Administrative Agent or the Lenders.

        23.   GOVERNING LAW; Miscellaneous. (a) THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

        (b)   On and after the Effective Date, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein", or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof", or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

        (c)   This Amendment may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment, each Acknowledgment and
Consent and the Lender Consent Letters signed by all the parties shall be lodged
with the Borrowers and the Administrative Agent. This Amendment may be delivered
by facsimile transmission of the relevant signature pages hereof.

        (d)   The execution and delivery of the Lender Consent Letter by any
Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

